DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 1/7/2022. The Examiner notes claims 1-22 are currently pending and have been examined; claims 1, 2, 5, 7, 8, 9, 12, 16, & 18 were amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2008028490 A1) in view of Wiltshire (US 20210076894 A1), hereinafter Oh and Wiltshire, respectively.
Regarding claim 1 (Amended Currently)
Oh discloses a nozzle [Fig 1] for a cleaner comprising: a nozzle main body [10] including a suction flow path for suctioning air [Figure 1 & 2 of this office action and Fig 1-2 & 6; ¶41; the suction flow path is from the first flow path to 13a to 10a], the suction flow path extending in a front and rear direction relative to the nozzle main body [Figure 1 & 2 of this office action and Fig 2; the first flow path is on a front end of 10 and 10a is on a rear end of 10 therefore the flow path between the first flow path and 10a extends in a front and rear direction]; a first rotation cleaning unit [42, 72, & 44 comprise a first cleaning unit] and a second rotation cleaning unit [41, 71, & 43 comprise a second cleaning unit] arranged on a lower side of the nozzle main body [Fig 1 & 4] and spaced apart from each other in a lateral direction [Fig 2], each of the first rotation cleaning unit and the second rotation cleaning unit including a rotation plate [42 & 41 respectively] configured to support a mop [72 & 71]; a first driving motor [20] configured to drive the first rotation cleaning unit [Fig 3; 20 drives 72, 42, & 44 via 30],…; a water tank [50] coupled to the nozzle main body [Fig 1; ¶42 & ¶52; 50 is coupled to 10 at 14], the water tank being configured to store water [50 is a water storage tank] to be supplied to each of the first and second rotation cleaning units [Fig 2 & 7A; ¶58; 65c supplies water ahead of the first and second rotation units and the water is accessible by both units (i.e. the water is supplied to the first and second units)]; and a water supply flow path [Fig 1-2 & 6-7A; ¶52, ¶55, & ¶58; water is supplied by the flow path from 50 at 53 through 62, 61, 64, 66, 63, and lastly out through 65c] configured to supply water from the water tank to each of the first and second rotation cleaning units [Fig 2 & 7A; water is supplied to both rotation units via 65c as explained above], the water supply flow path being provided on the nozzle main body in fluid communication with the water tank [Fig 2].

    PNG
    media_image1.png
    661
    554
    media_image1.png
    Greyscale

Figure 1

    PNG
    media_image2.png
    518
    524
    media_image2.png
    Greyscale

Figure 2
Oh does not teach the first driving motor being disposed on one side of a flow path of the suction flow path; a second driving motor configured to drive the second rotation cleaning unit, the second driving motor being disposed on the other side of the flow path of the suction flow path.
However, Wiltshire teaches similar cleaning mop structure with first [25] and second [26] drive motors for powering the first [28] and second [27] rotation cleaning units individually. This concept is applied to the existing gear structure of Oh wherein the first driving motor [Wiltshire:  25] being disposed on one side of a flow path of the suction flow path [Oh:  Fig 2-3; the first driving motor would be placed and coupled to the 32 and therefore be on one side of the path between 13a and 10a]; a second driving motor [Wiltshire:  26] configured to drive the second rotation cleaning unit [Oh:  Fig 2-3; the second driving motor would be placed and coupled to the 31], the second driving motor being disposed on the other side of the flow path of the suction flow path [Oh:  Fig 2-3; the second driving motor is coupled to 31 and is therefore disposed on the other side of the flow path from the first driving motor].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the driving motor as disclosed by Oh to have two individual motors with the first driving motor being disposed on one side of a flow path of the suction flow path; a second driving motor configured to drive the second rotation cleaning unit, the second driving motor being disposed on the other side of the flow path of the suction flow path as disclosed by Wiltshire. One of ordinary skill in the art would have been motivated to make this substitution to enable the control the driving motors and the mops individual and provide a propulsive force reducing the force the user would need to apply [Wiltshire:  ¶39].
Regarding claim 2 (Currently Amended)
Oh as modified teaches the nozzle of claim 1, wherein the suction flow path comprises: a first flow path [Figure 1 & 2 of this office action] extending in the lateral direction at a front end portion of the nozzle main body [Figure 1 & 2 of this office action], and a second flow path [Oh:  Fig 2; the second flow path is from 13a to 10a] extending in the front and rear direction at a central portion of the first flow path [Oh:  Fig 2], wherein the first and second driving motors are positioned behind the first flow path [Oh:  [Figure 1 & 2 of this office action; Fig 2-3; the first and second driving motors are placed above 42 & 41 by their associated gears which are behind the first flow path], and wherein the second flow path is positioned between the first driving motor and the second driving motor [Oh:  Fig 2; the second flow path extends past the first and second driving motors].
Regarding claim 3 (Original)
Oh as modified teaches the nozzle of claim 2, wherein the first and second rotation cleaning units are disposed behind the first flow path [Figure 1 & 2 of this office action and Fig 1-2, 4, & 6; the first and second rotation cleaning units are behind the first flow path].
Regarding claim 4 (Original)
Oh as modified teaches the nozzle of claim 2, wherein a central axis bisecting a length from a front to a rear of the nozzle main body is positioned closer to a rotational center of each of the first and second rotation cleaning units than to the first flow path [Figure 3 of this office action; the distance (L1) between the central axis bisecting a length from the front to the rear of 10 and the rotation centers of the first and second rotation cleaning units is smaller than the distance (L2) from the central axis to the first flow path].

    PNG
    media_image3.png
    416
    509
    media_image3.png
    Greyscale

Figure 3

Regarding claim 18 (Currently Amended)
Oh as modified teaches the nozzle of claim 1, wherein the water tank is detachably mounted on an upper side of the nozzle main body [Oh:  Fig 1] and comprises: a tank body which comprises a chamber for storing water [Oh:  ¶52; water is stored inside of the chamber formed by 50] and a discharge port [Oh:  53] for discharging water, and a valve [Oh:  53, 15a, & 15b from a valve] which comprises an opening and closing unit [Oh:  Fig 1-2 & 6; ¶52; water is supplied once 15b is inserted into 53 when 50 is mounted therefore 53 contains an opening and closing unit to prevent water from exiting 53 unless 15b is inserted into 53] configured for opening and closing the discharge port in the tank body [Oh:  ¶52; the opening and closing unit opens and closes 53], wherein the nozzle main body comprises a valve operating unit [Oh:  15b] configured to operate the opening and closing unit when mounting the water tank to the nozzle main body [Oh:  ¶52; 15b operates the opening and closing unit of 53 when 50 is mounted to 11] so that the opening and closing unit opens the discharge port [Oh:  ¶52], and wherein the water supply flow path is connected to the valve operating unit [Oh:  Fig 2].

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wiltshire further in view of Krebs (US 20120110775 A1), hereinafter Krebs.
Regarding claim 5 (Currently Amended)
Oh as modified teaches the nozzle of claim 2, but does not teach wherein each of the first and second driving motors is disposed such that an axis of the first driving motor and an axis of the second driving motor each extends in the front and rear direction.
However, Krebs teaches a nozzle with motorized mops [Fig 4-5; 44] with a driving motor oriented in a front and rear direction [Fig 8; 170 powers a gear assembly that rotates 144 (i.e. 44 equivalent)]. 
Per MPEP 2143(E), choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are:  The first and second driving motors can be oriented in a front and rear direction, a lateral direction, or a 45 degree angle exactly between the front and rear direction and the lateral direction.  Therefore, since modifying Oh as modified to have each of the first and second driving motors is disposed such that an axis of the first driving motor and an axis of the second driving motor each extends in the front and rear direction can be made without any change in the operation of the first and second driving motors as reorienting them does not change their function or the function of the associated gears; and in view of the teachings of the prior art to have the motors oriented in a front and rear direction while coupled to associated gearing [Krebs:  Fig 8; 170 is oriented in a front and rear direction and rotates a worm gear similar to 31 & 32 of Oh] there will be reasonable expectations of success, it would have been obvious to have modified the first and second driving motors as disclosed by Oh as modified to be oriented to have each of the first and second driving motors is disposed such that an axis of the first driving motor and an axis of the second driving motor each extends in the front and rear direction as disclosed by Krebs.
Regarding claim 6 (Original)
Oh as modified teaches the nozzle of claim 5, wherein an imaginary line connecting the axis of the first driving motor and the axis of the second driving motor passes through the second flow path [Oh:  Fig 2; as the first and second driving motors are oriented by Krebs in a front and rear direction an imaginary line connecting the axis of the first driving motor and the axis of the second driving motor could be drawn anywhere along each axis which defines a plane and that plane passes through the second flow path from 13a to 10a of Oh].
Regarding claim 7 (Currently Amended)
Oh as modified teaches the nozzle of claim 1, wherein the first rotation cleaning unit comprises a first rotation plate [Oh:  42] having a first rotation center [Oh:  Fig 1; the center of 42 is where 44 is located] and being configured to support a mop [Oh:  72], wherein the second rotation cleaning unit comprises a second rotation plate [Oh:  41] having a second rotation center [Oh:  Fig 1, the center of 41 is where 43 is located] and being configured to support a mop [Oh:  71], and wherein an axis of the first driving motor and an axis of the second driving motor are positioned between the first rotation center and the second rotation center [The first and second driving motors are placed between the first and second rotation centers by the teaches of Wiltshire and Krebs as would be obvious to try with the driving motors oriented in a front and rear direction the motors can either be placed outside, inside, or in line with the rotation centers; Krebs teaches a driving motor between rotation centers].

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wiltshire further in view of Cheon et al. (KR 10-1578887 B1), hereinafter Cheon.
Regarding claim 8 (Currently Amended)
Oh as modified teaches the nozzle of claim 1, wherein the nozzle main body comprises a nozzle housing configured to receive each of the first and second driving motors [Oh:  Fig 1; the driving motors are received within 10], wherein the nozzle housing comprises driving unit covers [Oh:  Fig 1-4; the portions of 11 over the driving motors is the driving unit covers] that protrude upward and cover the first and second driving motors [Oh:  Fig 1], respectively, and but does not teach wherein a portion of the water tank surrounds a periphery of the driving unit covers when the water tank is mounted on the nozzle main body.
However, Cheon teaches a motorized mop with a water tank [110] surrounding the periphery of the driving unit cover [Figure 4 of this office action & Fig 3; the driving unit (131) is covered by the driving unit cover which the periphery of the cover is surrounded by 112 (i.e. the bottom portion of 110)].

    PNG
    media_image4.png
    584
    310
    media_image4.png
    Greyscale

Figure 4
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water tank as disclosed by Oh as modified to have a portion of the water tank surrounds a periphery of the driving unit covers when the water tank is mounted on the nozzle main body as disclosed by Cheon. One of ordinary skill in the art would have been motivated to make this modification to increase the size of the water tank to cover the entire top portion of the driving motors which increases the time the nozzle may supply liquid from the tank and increase the cleaning time [Cheon:  Fig 3].
Regarding claim 9 (Currently Amended)
Oh as modified teaches the nozzle of claim 8, wherein the nozzle housing comprises: a nozzle base [Oh:  Fig 1 & 3-4; 13] on which each of the first and second driving motors is seated [Oh:  Fig 1 & 3-4], and a nozzle cover [Oh:  11] coupled to the nozzle base [Oh:  Fig 1] to cover each of the first and second driving motors and including each of the driving unit covers [Oh:  Fig 1], and wherein the water tank comprises a receiving space having a recessed form configured to receive each of the driving unit covers [Cheon:  Figure 4 of this office action and Fig 3; 112 includes a recess configured to receive the driving unit cover which applies to Oh as modified to have a recess in the water tank to receive the driving unit covers].
Regarding claim 10 (Original)
Oh as modified teaches the nozzle of claim 9, wherein the suction flow path comprises: a first flow path extending in the lateral direction at a front end portion of the nozzle main body [Figure 1 & 2 of this office action], and a second flow path extending in the front and rear direction at a central portion of the first flow path [Oh:  Figure 1 & 2 of this office action and Fig 2; the second flow path extends from 13a to 10a; 13a extends at a central portion from the first flow path], wherein the nozzle cover further comprises a flow path cover [Oh:  Fig 1-2; the portion of 11 over the flow path is flow path cover] which covers the second flow path [Oh:  Fig 1; 11 covers the second flow path], and wherein the water tank comprises a slot for positioning the flow path cover [Cheon:  The concept of contouring (i.e. adding recesses to fit over items or structure being covered) taught by Cheon for the water tank to have recesses that conform to the shape of the structures beneath it applies to modifying the tank to have a recess for the suction flow path].
Regarding claim 11 (Original)
Oh as modified teaches the nozzle of claim 10, wherein a portion of the water tank is positioned on both sides of the flow path cover [Cheon:  The water tank covers both of the drive unit covers which are on either side of the suction flow path therefore the water tank is positioned on both side of the flow path cover].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wiltshire further in view of Kasper et al. (US 20100287716 A1), hereinafter Kasper.
Regarding claim 12 (Currently Amended)
Oh as modified teaches the nozzle of claim 1, wherein the suction flow path comprises: a first flow path extending in the lateral direction at a front end portion of the nozzle main body [Figure 1 & 2 of this office action], and a second flow path extending in the front and rear direction at a central portion of the first flow path [Oh:  Figure 1 & 2 of this office action and Fig 2; the second flow path extends from 13a to 10a; 13a extends at a central portion from the first flow path], but does not teach and wherein the water tank comprises a first chamber positioned above the first driving motor, a second chamber positioned above the second driving motor, and a connection chamber connecting the first chamber and the second chamber in a region between the first flow path and each of the first and second driving motors.
However, Kasper teaches a nozzle [Fig 16] with a water tank [180] mounted on the top of the nozzle [Fig 16; ¶79]. 
Modifying Oh as modified to have the water tank cover the entire top of the nozzle as taught by Kasper specifically teaches and wherein the water tank [Oh:  52; but now covers the entire top of 11] comprises a first chamber positioned above the first driving motor [Oh:  Fig 1; the portion of 52 over the first driving motor is the first chamber], a second chamber positioned above the second driving motor [Oh:  Fig 1; the portion of 52 over the second driving motor is the second chamber], and a connection chamber connecting the first chamber and the second chamber in a region between the first flow path and each of the first and second driving motors [Oh:  Fig 1; the portion of 52 over the flow path is the connection chamber].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water tank as disclosed by Oh as modified to have water tank cover the top of the nozzle thereby the water tank comprises a first chamber positioned above the first driving motor, a second chamber positioned above the second driving motor, and a connection chamber connecting the first chamber and the second chamber in a region between the first flow path and each of the first and second driving motors as disclosed by Kasper. One of ordinary skill in the art would have been motivated to make this modification to increase the capacity of water tank thereby increasing the liquid available for cleaning and increasing the time the nozzle can clean before refilling the water tank [Kasper:  Fig 16; ¶79].

Claim(s) 13-16 & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wiltshire further in view of Kim (KR 10-1595727 B1), hereinafter Kim.
Regarding claim 13 (Original)
Oh as modified teaches the nozzle of claim 1, wherein the mop is attached to the lower side of each of the rotation plates [Oh:  Fig 1 & 3-5], but does not teach and wherein each of the rotation plates is provided with a plurality of water passage holes for allowing water to be discharged from the water supply flow path to pass therethrough.
However, Kim teaches a nozzle with liquid dispenser ports for each mop head. Specifically, wherein each of the rotation plates [40] is provided with a plurality of water passage holes [¶82 of the translation; 46] for allowing water to be discharged from the water supply flow path to pass therethrough [Fig 5; ¶81-¶83 of the translation; water is discharged from 61 (i.e. the end of the water supply flow path) and passes through 46].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotation plates and the water supply flow path as disclosed by Oh as modified to have each of the rotation plates is provided with a plurality of water passage holes for allowing water to be discharged from the water supply flow path to pass therethrough as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification to maintain a constant moisture or level of washing water on both mops by direct application of water during use to increase the cleaning effectiveness of the mops [Kim:  ¶88 of the translation].
Regarding claim 14 (Original)
Oh as modified teaches the nozzle of claim 13, wherein the plurality of water passage holes are arranged to be circumferentially spaced apart from each other with respect to a rotation center of each of the rotation plates [Kim:  Fig 5-8; 46 has a plurality of openings allowing water to pass down to the mop which are circumferentially spaced apart with respect to a rotation center of each rotation plate].
Regarding claim 15 (Original)
Oh as modified teaches the nozzle of claim 13, wherein an injection nozzle [Kim:  61] is provided at an end portion of the water supply flow path [Kim:  Fig 5], and wherein a nozzle end portion of the injection nozzle is disposed to face each of the rotation plates [Kim:  Fig 5].
Regarding claim 16 (Currently Amended)
Oh as modified teaches the nozzle of claim 15, wherein a main body of the nozzle comprises a nozzle housing which receives each of the first and second driving devices motors, and wherein the nozzle end portion of the injection nozzle passes through the lower side of the nozzle housing and is exposed to the outside of the nozzle housing [Kim:  Fig 5; 61 extends through the lower side of the nozzle housing and is exposed to the outside of the nozzle housing].
Regarding claim 19 (Original)
Oh as modified teaches the nozzle of claim 1, wherein the water supply flow path further comprises: a supply pipe [Oh: 62] fluidly connected to the water tank, a connector [Oh:  63] connected to the supply pipe [Oh:  Fig 2], but does not teach a first branch tube connected to the connector and configured to supply water to the first rotation cleaning unit, and a second branch pipe connected to the connector and configured to supply water to the second rotation cleaning unit.
However Kim teaches a first branch tube [Fig 5; 61 on the side of the nozzle with 60] connected to the connector [Fig 5; as 61 on both sides of the nozzle are connected to 60 there is therefore a connector where they branch off from each other] and configured to supply water to the first rotation cleaning unit [Fig 5], and a second branch pipe [Fig 5; 61 on the side of the nozzle opposite 60] connected to the connector [Fig 5] and configured to supply water to the second rotation cleaning unit [Fig 5].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water supply flow path as disclosed by Oh as modified to have a first branch tube connected to the connector and configured to supply water to the first rotation cleaning unit, and a second branch pipe connected to the connector and configured to supply water to the second rotation cleaning unit as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification to maintain a constant moisture or level of washing water on both mops by direct application of water during use to increase the cleaning effectiveness of the mops [Kim:  ¶88 of the translation].
Regarding claim 20 (Original)
Oh as modified teaches the nozzle of claim 19, further comprising: a water pump [Oh:  61] for controlling water supply in the water supply flow path [Oh:  ¶55; 61 pumps the water from the water tank (i.e. controls the water supply in the water supply flow path)]; and a pump motor connected to the water pump [Oh:  ¶55; as the pump is not user operated it has motor to operate the pumping action], wherein the supply pipe comprises a first supply pipe [Oh:  62] connected to an inlet of the water pump [Oh:  Fig 2], and a second supply pipe [Oh:  64] connected to an outlet of the water pump and the connector [Oh:  Fig 2; 64 is connected to 61 and 63].
Regarding claim 21 (Original)
Oh as modified teaches the nozzle of claim 20, wherein the suction flow path comprises a first flow path extending in the lateral direction at a front end portion of the nozzle main body [Figure 1 & 2 of this office action], and a second flow path extending in the front and rear direction at a central portion of the first flow path [Oh:  Figure 1 & 2 of this office action and Fig 2; the second flow path extends from 13a to 10a; 13a extends at a central portion from the first flow path], wherein the second flow path divides the nozzle main body into a left portion and a right portion [Oh:  Fig 2], and wherein the discharge port and the water pump are positioned on one of the left and right portions [Oh:  Fig 2; the outlet of 61 is on the right side of the second flow path].
Regarding claim 22 (Original)
Oh as modified teaches the nozzle of claim 21, wherein the connector is positioned directly above the second flow path [Oh:  Fig 2; a portion of 63 is directly above the second flow path].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wiltshire further in view of Kim further in view of Diegel (WO 2019129362 A1), hereinafter Diegel.
Regarding claim 17 (Original)
Oh as modified teaches the nozzle of claim 16, wherein the nozzle housing [Oh:  13]…, and wherein a nozzle hole [Kim:  Fig 5; 61 extends out of the housing from a hole] through which the nozzle end portion passes…
Oh as modified does not teach nozzle housing comprises a groove having a recessed form configured for positioning a nozzle end portion exposed to the outside of the nozzle housing, and wherein a nozzle hole [Kim:  Fig 5; 61 extends out of the housing from a hole] through which the nozzle end portion passes is formed in the groove
However Diegel teach fluid system for a hand mop specifically wherein the nozzle housing [14] comprises a groove [82] having a recessed form [Fig 11a & 11b; 82 is a recess] configured for positioning a nozzle end portion [80] exposed to the outside of the nozzle housing [Fig 11b; 80 is exposed to the outside of 14], and wherein a nozzle hole [86] through which the nozzle end portion passes is formed in the groove [Fig 11a & 11b]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle housing as disclosed by Oh as modified to have the nozzle housing comprises a groove having a recessed form configured for positioning a nozzle end portion exposed to the outside of the nozzle housing, and wherein a nozzle hole through which the nozzle end portion passes is formed in the groove as disclosed by Diegel. One of ordinary skill in the art would have been motivated to make this modification to direct the cleaning fluid or water being dispensed to be directed toward the cleaning surface and prevent the water from being dispensed outside of the cleaning area [Diegel:  pg 2, line 16-21; the groove directs the spray towards the liquid permeable mop].

Response to Arguments
35 U.S.C. 102 Rejection
Applicant's arguments, see Pages 11-14, filed 1/7/2022 have been fully considered but are moot in light of the new grounds of rejection, see above for details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723